Citation Nr: 1454317	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 and from December 1995 to November 1998.  

This matter comes to the Board of Veteran's Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board recognizes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.   However, the procedural history of this case includes final decisions by the RO regarding anxiety, depression and bipolar disorder that were not timely appealed by the Veteran.  As the RO has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran did not timely appeal the final adverse decisions, the Board finds no basis for additional development and adjudication pursuant to Clemons.

Specifically, in November 2007, the Veteran filed a claim for service connection for anxiety.  The claim was denied in June 2008.  The Veteran did not file a notice of disagreement with the June 2008 rating decision; instead, in November 2008, she filed a claim for service connection for PTSD.  The June 2008 denial of service connection for anxiety became final in June 2009.  In February 2010, the Veteran sought to reopen her claim for service connection for anxiety and filed a claim for service connection for bipolar disorder.  In September 2010, the RO denied service connection for bipolar disorder and determined that the Veteran had not provided new and material evidence sufficient to reopen her claim for service connection for anxiety. The Veteran did not timely appeal.  In May 2012, the Veteran again sought to reopen her claim for service connection for anxiety and also claimed service connection for depression.  In March 2013, service connection for depression was denied and the RO declined to reopen the claim for service connection for anxiety.  The Veteran did not timely appeal the denial of the claims.

In March 2010, the Veteran testified at the RO before a Decision Review Officer.  In July 2014, she testified before the undersigned Veterans Law Judge at a video conference hearing.  Transcripts of both proceedings are associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand: To provide additional notice, to obtain outstanding medical records and to schedule a VA examination.

The Veteran alleges that in 1991, during her first period of service, she was raped by her supervisor who threatened to kill her if she told anyone.  She believes she currently has PTSD as a result of this incident.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on an examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in-service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

In this case, however, the Veteran did not engage in combat with the enemy and consequently, her lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

In this case, the Veteran's service treatment records and personnel records make no mention of the alleged event and are silent as to complaints of or treatment for psychiatric problems.  The Board is mindful that veterans claiming service connection for disability due to in-service sexual assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

The record reflects that the Veteran first sought psychiatric treatment in August 2008.  It was noted she appeared to have anger management problems of unknown origin.  She also indicated experiencing anxiety and depression.  The Veteran was referred for an initial mental health consultation in October 2008 at the Jackson Vet Center Outpatient Clinic.  The Veteran admitted to occasional crying spells and occasionally feeling helpless and hopeless, along with occasional paranoia and subtle suicidal thoughts with no true plan.  She also reported hypervigilance, apprehensiveness and fear of being in a situation she cannot get out of.  The Veteran reported that while deployed to Southwest Asia, she was raped by the head cook in her Unit.  She indicated that she had stayed behind to take a bath and was "accosted."  She indicated that the individual threatened to kill her if she told anyone and thus, she never said anything prior to telling her parents and sisters recently.  The staff psychiatrist diagnosed chronic PTSD.

Since that time, the Veteran sought on-going and frequent mental health treatment; she indicated more frequent crying spells, nightmares and racing thoughts, difficulty getting out of bed and feeling the need to isolate.  It was noted she was working the night shift at the post office and often got into confrontations with co-workers.

At an appointment in February 2009, the Veteran estimated her military sexual trauma occurred in April or May 1991 and she told the treatment provider the individual's name; although, this is the only place in the record the Veteran has been willing to disclose such information.

In March 2009, the Veteran indicated increasing problems with anger management and that she was unable to sufficiently calm herself around her coworkers.  Based on homicidal thoughts against her coworkers and current boyfriend, she agreed to be admitted to a psychiatric ward to address her anger issues, paranoia and agitation.  Depression NOS was diagnosed.  During hospitalization, the Veteran was resistant to discussing her alleged in-service assault.  The Veteran was discharged at the end of March 2009, but reentered the hospital 9 days later with a diagnosis of major depressive disorder and borderline personality disorder upon discharge. 

In September 2009, the RO denied the Veteran's claim based on the absence of credible supporting evidence to verify the Veteran's report that she was raped by her supervisor or corroboration beyond her personal lay statements.

In April 2010, the Veteran wrote to her Senator stating:

During my first enlistment I participated in Operation Desert Shield/Storm.  While on my combat tour, I was violently raped by my superior.  Not only did he terrorize and rape me, my life was threatened.  During my attack, I was slapped and punched in the face, choked with dog tags as well as with his hands, and then I was penetrated.  He hurt me really bad.  This man traumatized, terrorized and threatened to kill me if I told anyone.  I was a 19 year old innocent young girl and I believed his threats would have been carried out if I disclosed the rape.

Now I'm experiencing flashbacks, anxiety, panic attacks, hopelessness, and dread feelings.  My whole world was and is turned upside down.  I feel helpless and I continue to have flashbacks and hopelessness still continues to cloud my mind.

In May 2010, the Veteran's employer submitted a statement indicated noticing "serious changes" in the Veteran's "state of being."  It was indicated that the Veteran had always been a hard worker, but that she had progressively become more moody, more ill-tempered and more aggressive.  It was indicated that she randomly became agitated, aggressive, confrontational, angry and "just plain mean."  It was indicated this was "not normal" for the Veteran.

In May and June 2010, the Veteran voluntarily participated in the Women's Inpatient Specialty Environment of Recovery for a three week period.   Treatment records indicate she enrolled after her boss suggested she get more extensive psychiatric treatment. She reported increased distress since 1991 after she was raped by her boss in the military; she indicated she was held at gunpoint.  As a result, the Veteran indicated flashbacks and nightmares which she stated occurred daily.

In January 2011, the Veteran had a hearing at the RO before a Decision Review Officer.  The Veteran indicated that there was no obvious change in her behavior after she was raped in service because her life was threatened and so she kept it to herself.  She also indicated she did not seek treatment right after because she did not know where to go; she was "in the middle of a war zone."  The Veteran indicated feeling hurt that the RO denied her claim because she was told she had PTSD at the Vet. Center.  The Veteran was reminded to submit VA Forms 21-0781 and 21-0781A to help support her claim.  

In a VA treatment record dated in April 2011, a psychiatrist diagnosed depression NOS and anxiety NOS - rule out PTSD from Military Sexual Trauma.  A primary diagnosis of borderline personality disorder was noted.

In a March 2012 statement of the case, the RO again denied the Veteran's claim pointing out that the Veteran's service treatment records are negative for markers consistent with military sexual trauma.  In addition, the RO found that the Veteran's documented mental health history and results of objective testing did not conform to DSM-IV guidelines for a diagnosis of PTSD and that the diagnosis of PTSD was identified in a "clinical context" where different diagnostic guidelines apply.  The RO found that the available medical evidence was insufficient to find that the Veteran had a qualifying diagnosis of PTSD or to confirm a link between current symptoms and an in-service stressor.

At her hearing before the Board in July 2014, the Veteran acknowledged that she did not have a conforming diagnosis of PTSD.  She requested a VA examination to confirm her diagnosis pursuant to the VA criteria.  As to the location of her trauma, she could not specify where in the desert she was only that she was in an ambulance to take a bath since there were no facilities.  She indicated that after knocking a person proceeded to come in and she was choked with her dog tags and had to fight.  She indicated she knew the individual's name, but, she was unwilling to put it on the record.  The Veteran confirmed that she did not seek psychiatric treatment until 2008.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from various sources other than service records may constitute credible supporting evidence of a stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  To afford the Veteran every opportunity, the RO should send her an additional notice letter encouraging her to seek corroborating evidence or provide information so VA can help her gather what evidence is available.  This would include submitting VA Forms 21-0781 and 21-0781A to support her claim.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

Pursuant to 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he or she suffered an event, injury or disease in service; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is evidence that the Veteran may have PTSD that conforms to the DSM-IV criteria and potentially outstanding evidence establishing that she suffered an injury or event in service.  The Veteran truly believes that she was sexually traumatized during service; thus,  to ensure that VA has satisfied its duty to assist, the Board will remand the claim to give the Veteran an opportunity to submit a VA Form 21-0781 and VA Form 21-0781A to provide further information regarding her stressor or stressors and to schedule her for a VA examination to clarify whether she has a diagnosis of PTSD and, if so, to obtain an opinion as to its likely etiology.
 
Lastly, there is evidence of private treatment records from Dr. E.M.S. that remain outstanding.  The statement from Dr. E.M.S. dated in February 2010 indicates the Veteran sought treatment for severe PTSD from that provider.  The Veteran should be given the opportunity to supplement the record with any outstanding treatment private records that are relevant to her claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any private treatment records, to include records that indicate continuing treatment for PTSD such as records from Dr. E.M.S.  See February 2010 Letter.  Assist her in obtaining any records she identifies.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Provide the Veteran a notice letter offering her the opportunity to corroborate her alleged stressor.  The RO should take the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for PTSD based on in-service personal trauma, such as sexual assault.

The Veteran should be encouraged to submit VA Forms 21 -9780 and/or 21-0781A to help support her claim.

4.  After the following development is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to consider whether the Veteran has PTSD that confirms with the criteria of the DSM-IV or any other psychiatric disorders other than anxiety, depression and bipolar disorder.  

The record must be made available to the examiner for review and indication that a review took place should appear in the examination report.

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have PTSD under DSM-IV standards? 

b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences during service, to include the alleged sexual assault.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

5.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



